763 N.W.2d 915 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Dujuan O'NEAL, Defendant-Appellant.
Docket No. 137796. COA No. 257333.
Supreme Court of Michigan.
April 22, 2009.

Order
On order of the Court, the application for leave to appeal the August 19, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH, J., would grant leave to appeal.